                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA

                                * * * * * * * * * * * * * * * * * *

David S.,1
                                                                       Civil No. 19-3137 (ADM/LIB)
                                   Plaintiff,

        vs.                                                         ORDER ADOPTING THE
                                                                 REPORT AND RECOMMENDATION
Andrew Saul,
Commissioner of Social Security,

                                   Defendant.

                                * * * * * * * * * * * * * * * * * *

        Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

        1.       Plaintiff’s Motion for Attorney’s Fees, [Docket No. 21], is GRANTED;

        2.       Plaintiff is awarded attorney’s fees in the amount of $5,713.00, pursuant to the

                 Equal Access to Justice Act, 28 U.S.C. § 2412; and

        3.       This award is found to fully and completely satisfy any and all claims for fees,

                 costs, and/or expenses that may have been payable to Plaintiff in this matter

                 pursuant to the Equal Access to Justice Act.



        DATED: May 12, 2021

                                                              s/Ann D. Montgomery
                                                              Ann D. Montgomery
                                                              United States District Judge

1
 This District has adopted the policy of using only the first name and last initial of any nongovernmental parties in
Social Security opinions such as the present Order. Accordingly, where the Court refers to Plaintiff by his name only
his first name and last initial are provided.
